UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Form10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-91436 ECOLOGY COATINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-0014658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24663 Mound Road, Warren MI48091 (Address of principal executive offices) (Zip Code) (586) 486-5308 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) hasfiled all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date. As of July 15, 2011, there were 10,658,506 shares of our common stock, $0.001par value per share (“common stock”),268 shares of our Preferred Series B stock and 1,580 shares of our Preferred Series C stock issued and outstanding. Explanatory Note The purpose of this amendment on Form 10-Q/A to Ecology Coatings, Inc.'s quarterly report on Form 10-Q for the period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (Form 10-Q), is solely to furnish Exhibit 101 to the Form 10-Q, as required by Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in Form 10-Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 8, 2011 ECOLOGY COATINGS, INC. (Registrant) By: /s/ Robert G. Crockett Robert G. Crockett Its:Chief Executive Officer (Authorized Officer) By:/s/ Kevin Stolz Kevin Stolz Its:Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Item 6. Exhibit Index Exhibit Number Description Agreement and Plan of Merger entered into effective as of April30, 2007, by and among OCIS Corp., a Nevada corporation, OCIS-EC, INC., a Nevada corporation and a wholly-owned subsidiary of OCIS, Jeff W. Holmes, R. Kirk Blosch and Brent W. Schlesinger and ECOLOGY COATINGS, INC., a California corporation, and Richard D. Stromback, Deanna Stromback and Douglas Stromback. (2) Amended and Restated Articles of Incorporation of Ecology Coatings, Inc., a Nevada corporation.(2) By-laws. (1) Form of Common Stock Certificate. (2) 10.1* Third Amendment of Employment Agreement with Sally Ramsey dated May 18, 2011. (3)** 10.2* First Amendment of Employment Agreement with F. Thomas Krotine dated May 25, 2011. (4)** 10.3* Headquarters Lease with J.M. Land Co. effective May 1, 2011. (5) 31.1* Certification of the Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of the Chief Financial Officer required by Rule 13a-14(a) or Rule 15d-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of the Chief Executive Officer and Chief Financial Officer Certifications pursuant to 18 U.S.C. Section 1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101* The following financial statements and notes from the Ecology Coatings, Inc. Quarterly Report on Form10-Q for the quarter ended June30, 2011, filed on August XX, 2011, formatted in XBRL: (i) Condensed Consolidated Statement of Earnings; (ii)Condensed Consolidated Statement of Cash Flows; (iii)Condensed Consolidated Balance Sheet; and (iv)the notes to the condensed consolidated financial statements. * Filed herewith. **Management contract or compensatory plan or arrangement. (1) Incorporated by reference from OCIS’ registration statement on Form SB-2 originally filed with the SEC on September 28, 2002 and amended on September 20, 2002, November 7, 2002 and March 27, 2003. (2) Incorporated by reference from our Form 8-K filed with the SEC on July 30, 2007. (3) Incorporated by reference from our Form 8-K/A filed with the SEC on May 19, 2011. (4) Incorporated by reference from our Form 8-K filed with the SEC on June 6, 2011. (5) Incorporated by reference from our Form 8-K filed with the SEC on July 15, 2011.
